Case: 2:19-cv-00710-ALM-KAJ Doc #: 19 Filed: 04/27/20 Page: 1 of 2 PAGEID #: 109




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DAVID MCSHAN                                      :
                                                  :        Civil Action. 2:19-CV-710
               Plaintiffs,                        :
                                                  :        Chief Judge Algenon L. Marbley
       v.                                         :
                                                  :        Magistrate Judge Kimberly A. Jolson
MICHAEL J. HUNTER, et al.,                        :
                                                  :
               Defendants.                        :

                                             ORDER

       This matter comes before the Court on the Magistrate Judge’s October 21, 2019 Report

and Recommendation (ECF No. 18). On September 6, 2019, Plaintiff sent a letter stating he is

“compelled to withdraw the suit against the defendant for now until [he] is able to sit down face

to face with counsel.” (ECF No. 16). On September 10, 2019, the Magistrate Judge Jolson issued

an Order informing Plaintiff that she “construes Plaintiff’s letter as a Notice of Dismissal pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(i)” with instructions to object on or before

September 20, 2019 if he disagrees. (ECF No. 17). Thereafter, Judge Jolson issued a report

recommending that Plaintiff’s case be dismissed. (ECF No. 18).

       The Report and Recommendation specifically advised the parties that the failure to object

results in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. (ECF No. 18). The parties have failed to file any

objections, and the deadline for objections (November 4, 2019) has lapsed.

       The Court hereby ADOPTS the Report and Recommendation based on the independent

consideration of the analysis therein. This case is DISMISSED without prejudice.
Case: 2:19-cv-00710-ALM-KAJ Doc #: 19 Filed: 04/27/20 Page: 2 of 2 PAGEID #: 110




      IT IS SO ORDERED.




                                    ALGENON L. MARBLEY
                                    CHIEF UNITED STATES DISTRICT JUDGE
DATED: April 27, 2020
